DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.  	This Office Action is responsive to the amendment filed on 06/30/2021. As directed by the amendment: claims 1 and 2 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-12 are currently pending in this application.
Claim Objections
3.	In light of Applicant's Amendment of 06/30/2021, the objection to the claims 1-12 set forth in the Office Action of 04/01/2021, is hereby withdrawn.
Drawings
4.	In light of Applicant's Amendments/Remarks of 06/30/2021, the objection to the drawings set forth in the Office Action of 04/01/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 06/30/2021, the rejection of claims 1-12  under 35 U.S.C. §112 (pre-AIA ), second paragraph, set forth in the Office Action of 04/01/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1, 3, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter “Song”) (Pub. No.: US 2016/0327066) in view of Gilbey (Patent No.: US 3,953,550).
Regarding claims 1 and 6, Song discloses fan (as presented in annotated Figure 1 and Paragraph [0020]) comprising: 
- a ventilation unit (ventilation unit VU50, as depicted in annotated Figure 1) with a rotatable impeller (rotary blades 40, as discussed in Paragraph [0020]); 
(pedestal P20 that is defined by a main body part 20 mounted on the top of the base part 10, see Paragraph [0020]); 
- a control unit (control unit CU or control circuit which is including a controller 110, as discussed in Paragraph [0032], and an opening and closing controller 63 for controlling the amount of oxygen gas discharged from the charge canister 62 mounted in the mounting part 60, as detailed in Paragraph [0020]) rigidly connected (the opening and closing controller 63 is undoubtedly rigidly connected to the pedestal P20, otherwise, the system cannot normally operate) to the at least one pedestal (pedestal P20, as seen in annotated Figure 1) with at least one control knob(the switch part 130 has the plurality of buttons 11, as noted in Paragraph [0034]),
wherein the control unit (control unit CU or control circuit, as seen in annotated Figures 1&2) comprises a cavity (cavity C60, as depicted in annotated Figures 1 and 2) 
arranged to receive the removable reservoir (the charge canister 62 is removably mounted in the mounting part 60 of the main body part 20, as stated in Abstract) and a movable cover (openable/closable cover 61, as presented in annotated Figure 1 and Paragraph [0026]) arranged to close the cavity.  

Particularly, Song demonstrates the fan, wherein, as stated in Paragraph [0027], the opening and closing controller 63 is being mounted on the discharge hole side of the charge canister 62 and includes a physical variable valve for controlling an amount of oxygen gas discharged by an electrical signal. 
Further, in Paragraph [0039], Song especially notes: The controller 110 sets the cold air function according to the button input of the switch part 130, outputs a motor driving signal corresponding to the wind speed selection inputted upon the selection of the cold air function to the motor driving part 140, and at the same time outputs a control signal to the output adjuster 120 so that the amount of the oxygen gas corresponding to the wind speed selected is supplied. 


    PNG
    media_image1.png
    831
    725
    media_image1.png
    Greyscale

Song then goes to describe how the controller 130 outputs a command corresponding to medium oxygen gas supply amount to the output adjuster 120, and the output adjuster 120 controls the opening and closing controller 63 so that the amount of 


    PNG
    media_image2.png
    595
    1066
    media_image2.png
    Greyscale


In fact, Song surely exhibits as how the charge canister 62 is being removably mounted. Likewise, as best seen immediately above, Song evidently illustrates that the electrical aerosol generation device EGD62 with coupling means CM62 is being directly integrated in the control circuit or control unit CU. Clearly, with reference to annotated 
However, although Song discloses the majority of Applicant’s claimed elements, he is silent as to the specifics of how the coupling means coupled with a removable reservoir. 
Nevertheless, coupling means having the claimed structure are notoriously well-known in the art, as taught by Gilbey. Gilbey successfully demonstrates another removable container which is being arranged in the housing as well as including a coupling means. Specifically, in column 2 lines 59-68 and column 3 lines 1-3, Gilbey discloses:   The cylinder holder 19 is threaded internally at 23 to receive an externally threaded boss 24 of a valve body 25 which is adapted to be screwed at 26 on to the neck 27 of a gas cylinder 28 which is small in comparison with the normal tube of a commercial gas cylinder so that it can be easily handled and thereby rendered suitable for use in the home and other small establishments. The valve body 25 is fitted with a member comprising a seating 29 attached to a pin 30, the said seating 29 engaging against a seating at the lower end of an insert 31 which is formed with a bore through which the pin 30 passes. Likewise, in column 3 lines 4-16, Gilbey further details: The cylinder holder 19 is fitted with a plunger 32 which can be depressed by an external manually operated swingable finger-actuated lever 33, pivoted at 33a to move the parts 29 and 30 of the valve mechanism away from said seating against the influence of a coiled compression spring 29a so as to permit gas to enter the bore 22 in said holder and to pass through the flexible tube 17 and thence into the tube 14 which extends downwardly in the bottle 5 containing the liquid to be aerated. When the lever 33 is released the spring 29a reasserts itself to close the valve 29 and also move the plunger 32 upwardly, the latter being freely slidable in said cylinder holder 19. The valve body is provided with a subsidiary safety device, a blow-out disc 35 which acts to release excess pressure in the gas cylinder 28. The arrangement is such that gas cylinders 28 are supplied fitted with the valve 25 so that a used cylinder 28 can be removed from the cylinder holder 19 and a fully charged cylinder fitted in place thereof.

    PNG
    media_image3.png
    532
    524
    media_image3.png
    Greyscale

However, most importantly in Gilbey is his specific arrangement of the coupling means that undoubtedly includes a threadable connector while being coupled with the removable reservoir or container or cylinder.

Thus modified, one skilled in the art would surely recognize that the electrical aerosol generation device with the coupling means would be further arranged such that it couples with the removable reservoir 62 while the control unit CU comprising the cavity C60 which is arranged to receive the removable reservoir 62 when the removable reservoir 62 is coupled with the coupling means CM62 and/or the coupling means would be further pivotable in relation to the control unit, so as to allow the removable reservoir coupled to the coupling means to be released from the cavity, as instantly claimed
Thus, Song in view of Gilbey appears to disclose all aspects of Applicant’s claimed invention.
Regarding claim 3, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0020], Song explicitly teaches that an extension part 21 extendable from top of the main body part 20, a motor part 30 mounted on top of the extension part 21, rotary blades 40 coupled to a motor shaft located on the front surface of the motor part 30. 
Certainly, this extension part 21 is configured to change a separation distance between the ventilation unit VU50 and the cavity C60 of the control unit CU. Further, as best seen immediately below, Song evidently illustrates as how the impeller I40, which 


    PNG
    media_image4.png
    680
    683
    media_image4.png
    Greyscale

As such, according to the combination, one skilled in the art would have been reasonably appraised that the cavity would be further separated from the ventilation unit by a distance that is being smaller than the diameter of the impeller, as instantly claimed.
Regarding claim 5, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, Song specifically teaches that a discharge pipe 64 being connected to the opening and closing controller 63 to allow the discharged oxygen gas to be emitted forwardly through the rotary blades 40 (see Paragraph [0020]). 
Further, in Paragraph [0023], Song expressly states that the charge canister 62 has a discharge hole formed thereon to discharge the liquid oxygen charged therein to the outside, so that the oxygen gas having a substantially low temperature is emitted, thereby providing strong cold air. As best seen immediately below, Song evidently illustrates as how the control unit CU comprises a bottom wall BW forming the cavity C60 and comprising at least one orifice O60.


    PNG
    media_image5.png
    476
    1273
    media_image5.png
    Greyscale



Regarding claim 12, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0034], Song states: the switch part 130 has the plurality of buttons 11, and the plurality of buttons 11 has at least a plurality of wind speed selection buttons, a cold air selection button, and a setting button. The cold air selection button is a switch for selecting the cold air function. More specifically, Song further notes: The controller 110 sets the cold air function according to the button input of the switch part 130, outputs a motor driving signal corresponding to the wind speed selection inputted upon the selection of the cold air function to the motor driving part 140, and at the same time outputs a control signal to the output adjuster 120 so that the amount of the oxygen gas corresponding to the wind speed selected is supplied (see Paragraph [0039]). As such, the Examiner must assert that the control unit CU surely comprises a control knob 11 for the electrical aerosol generation device, as instantly claimed.
10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gilbey, and further in view of Thompson (Patent No.: 5,370,500).
Regarding claim 2, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Although the combination of Song and Gilbey discloses the majority 
Thompson in the same field of endeavor teaches another fan assembly, wherein a fan support channel is pivotally mounted to a top end of the column or pedestal and is operable to receive and support a fan, as stated in Abstract. 

    PNG
    media_image6.png
    684
    558
    media_image6.png
    Greyscale

Specifically, Thompson successfully exhibits an oscillation means 24 that is coupled to the main support column or pedestal 12 and operable to effect a repetitive, pivotal motion of the fan support channel 16 about a vertical axis defined by a . Further, in column 4 lines 25-36, Thompson explicitly teaches: An oscillation speed control means 26 is electrically coupled to the oscillation means to effect selective control of the speed of such pivotal motion. In addition, a thermostat 28 is provided to selectively de-energize both the oscillation means 24 and the fan 18 in accordance with a preselected ambient room temperature.
Likewise, in column 5 lines 12-22, Thompson also specifies: To selectively pivot the fan support channel 16 about a vertical axis defined by the main support column 12, an oscillation means 24 is provided. As best illustrated in FIG. 4, it can be shown that the oscillation means 24 comprises a motor 54 having a motor wheel 56 attached to the motor shaft. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an oscillating unit at the pedestal, as taught by Thompson, to the fan of Song/Gilbey, in order to provide a new oscillating fan support which is of a durable and reliable construction and may be easily and efficiently manufactured and marketed, as motivated by Thompson in column 1 lines 9-14.
Thus modified, one skilled in the art would have been surely appraised that the ventilation unit would be further mounted such that the ventilation unit being pivotable about the pedestal, the fan would be further comprising an oscillation unit, arranged to make the ventilation unit oscillate about a middle position, and wherein the control unit rigidly connected to the pedestal being static, as instantly claimed.

11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gilbey, and further in view of Wulf et al. (hereinafter “Wulf”) (Pub. No.: US 2014/0109610 A1).
Regarding claim 4, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0026], Song states that the mounting part 60 has the openable/closable cover 61. However, although the combination of Song and Gilbey discloses the majority of Applicant’s claimed elements, he does not explicitly disclose that the movable cover 61 comprises a plurality of holes. However, fans having the claimed structure are notoriously well known in the art, as taught by Wulf. Wulf in the same field of endeavor teaches another fan assembly 10 having air inlets 30, cooling pads 34, air blower assembly 40 and air outlets 48. Wulf successfully exhibits that each exemplary inlet 30 has a removable cover 32 positionable over it. Wulf, in Paragraph [0036], specifically teaches that the inlets 30 and covers 32 may have any suitable form, configuration and operation. For example, in some embodiments, the cover 32 may be an aesthetically attractive, perforated plastic or metallic member allowing air flow therethrough and which may be snapped, or bolted, into place. Clearly, Wulf explicitly teaches that the movable cover 32 comprising a plurality of holes, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a cover with a plurality of holes, as taught by Wulf, to the fan of Song/Gilbey, as part of an obvious combination of known prior art structures, in this case the use of a cover 
Thus modified, one skilled in the art would have been reasonably appraised that the removable cover would be further comprising a plurality of holes in order to allow the aerosol to be carried toward the impeller, as instantly claimed.
12.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gilbey, and further in view of Norman (Pub. No.: US 2005/0189766 A1)
Regarding claims 7-9, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Although the combination of Song and Gilbey discloses the vast majority of Applicant's claimed invention, it is still silent as to the specifics of how the coupling means comprising a threading connection and/or removable adapter.
Nonetheless, the use of threaded joints is notoriously well known in the art, as taught by Norman. Norman successfully demonstrates connecting segments or coupling for connecting pipes to externally threaded fittings and stubs, wherein, as stated in Abstract, the coupling comprises a coupling body, a gripper, gripper engagement means for causing the gripper to engage the pipe, a gasket, gasket engagement means for causing the gasket to seal around the pipe, gripper retention means for retaining the gripper within the interior of the coupling body during handling thereof, and gasket retaining means for retaining the gasket within the interior of the coupling body during handling thereof. Especially, in Paragraph [0023], Norman further notes that the coupling 10 installed on a fitting stub 22 and pipe 24. This coupling 10 consists mainly of a coupling body 12, a gripper 14, a gasket 16, and an adapter 18 having a seal 20.


    PNG
    media_image7.png
    512
    611
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    247
    720
    media_image8.png
    Greyscale

Most importantly, however, is the specific structure of the Norman’s gripper, wherein, as presented in Paragraph [0034], the neck 46 of each finger 42 is of rectangular cross-section and has a reduced thickness so as to allow it to flex during use, thereby allowing the head 48 to be displaced radially during use. In fact Norman surely exhibits as how the coupling means comprising elastic tabs.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the threaded connection and adapters, as taught by Norman, to the fan of Song/ Gilbey, as part of an obvious combination of known prior art structures, in this case the use of threaded connections and adapters, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably apprised to further provide the coupling means comprising two threading portions, wherein each one would be further mounted on an elastic tab and/or provide a removable adapter, which would be further arranged such that it the removable adapter coupling with the coupling means, so as to offer an attachment interface for the removable reservoir that is different from that of the coupling means, wherein the removable adapter would be 
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “to offer an attachment interface for the removable reservoir that is different from that of the coupling means”, as stated in claim 8, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

13.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gilbey, and further in view of Licudine (Patent No.: US 3,997,115).
Regarding claim 10, Song and Gilbey substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0049], Song specifically teaches: the liquid oxygen charged in the charge canister 62 is injected into the discharge pipe 64 through the opening and closing controller 63, and the oxygen gas discharged to the outside through the discharge pipe 64 is emitted forwardly behind the rotary blades 40 rotating together with the wind. Further, in Paragraph [0049], Song notes: The liquid oxygen gas is cold air having a substantially low temperature and thus makes the wind blowing from the fan rapidly cooled, so that a cooling effect is provided and at the same time oxygen is supplied, thereby allowing a user to enjoy the cooling effect in optimal environments. 
Although the combination of Song and Gilbey discloses the vast majority of Applicant’s does not explicitly disclose that the removable reservoir comprises a liquid  In this disclosure, Licudine shows a receptacle for liquids and a vacuum pump operatively connected to the receptacle are also mounted within the housing (see Abstract). 
Licudine, in column 2 lines 30-40, explicitly teaches:  A receptacle 32 is carried within the housing, desirably within the handle section thereof. The receptacle may be filled with any of a variety of liquids to be discharged. Thus, within the contemplation of the invention is the discharge of liquids such as insect repellants, room deodorizers, etc. which are intended to be discharged for area application. It is to be understood that pesticides, liquid fertilizer and liquid weed killers may be applied to vegetation quite effectively with the device.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a reservoir comprising a liquid which produces an insect-repelling aerosol, as taught by Licudine, with the fan of Song/Gilbey since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised to further provide the removable reservoir comprising a liquid which produces an insect-repelling aerosol, as instantly claimed. 
14.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gilbey, and further in view of Siye (Pub. No.: CN202360422, English translation appended).
Regarding claim 11, Song and Gilbey substantially disclose the fan, as claimed and detailed above. The combination of Song and Gilbey is silent as to the fact that the electrical aerosol generation device comprises a heating resistor.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

However, the use of a heating resistor in an electrical aerosol generation device is notoriously well known in the art, as taught by Siye. Siye in the same field of endeavor teaches another electric fan with aromatic function. Specifically, Siye 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a heating resistor at the aerosol generation device, as taught by Siye, to the fan of Song, in order to effectively improve the surrounding environment, as motivated by Siye in Paragraph [0018].
Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents.
US 5,667,732, US 5,620,633 and US 2008/0122127 A1 are cited to show different fan assemblies, wherein the fan blade unit cools and distributes the spray in a direction chosen by the user.

Response to Arguments

16. 	Applicants’ arguments filed 06/30/2021 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicants’ arguments as set forth in the above rejections. 

Still further, it should be noted that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.
With specific regard to the primary reference, Applicants argue that, because “amended claim 1 recites "a control unit rigidly connected to the at least one pedestal, with at least one control knob for the ventilation unit”, and because, “Song describes that "a fan having a cold air function according to the present invention generally includes a base part 10 with a plurality of buttons 11 disposed thereon” (see Applicants’ Remarks at page 8, last paragraph), the Applicants disagree with the combinations of the references in arriving at the claimed invention.
In particular, Applicants argue that since “in the Song configuration, the buttons 11 (allegedly constituting the recited control knob) are disposed on the pedestal” and  “In contrast, claim 1 recites a control unit with at least one control knob for the ventilation unit” (see Applicants’ Remarks at page 8, last paragraph), and thus, “Song additionally fails to disclose or suggest these features of claim 1” (see Applicants’ Remarks at page 9, first paragraph). 
Applicants’ attention is drawn to the fact that the claim 1 merely recites that “a control unit rigidly connected to the at least one pedestal, with at least one control knob for the ventilation unit”. Indeed, there is no specific structure claimed or otherwise disclosed by Applicants which makes this interpretation unreasonable. The fact that Applicants’ device may or may not be different than that disclosed by the combination of 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). In fact, Applicants have recited no structure which makes this interpretation of Song and Gilbey unreasonable. For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what is shown in the drawings and what assumptions Applicants are willing to make from these drawings, the combination of Song and Gilbey explicitly discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Applicants’ assertions of the allowability of claims 2-12 are based on the alleged distinction between the Song and Chen references and the claimed invention. Since the arguments related to the Song and Chen references were unpersuasive, it is believed that the rejections of claims 2-12 under 35 USC §103 are deemed appropriate.
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn.


Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/L.P/Examiner, Art Unit 3746